Citation Nr: 1636620	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  08-20 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 1996. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2007 that denied a petition to reopen a previously denied claim of service connection for a back disability.  In a July 2011 decision, the Board granted the petition to reopen the claim of service connection for a back disorder and remanded the matter on the merits to the Agency of Original Jurisdiction (AOJ) for development.  Thereafter, the claim was returned to the Board for appellate review.

In June 2014, the Board denied service connection for a back disability.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). Pursuant to a February 2016 Memorandum Decision, the Court vacated the Board's decision and remanded the matter to the Board.

The electronic record and the Veterans Appeals Control and Locator System (VACOLS) reflect that the Veteran also has an active claim of service connection for posttraumatic stress disorder (PTSD) to include as due to military sexual trauma.  The claim was denied in a March 2015 rating decision, the Veteran disagreed with that decision, a statement of the case was issued in June 2016 and the Veteran filed a substantive appeal VA form 9 in June 2016, requesting a Board hearing via videoconference.  Additional relevant evidence has been added to the record on this claim in August 2016.  The Veteran was informed by the RO in August 2016 that he has been placed on a list of persons to be scheduled for a videoconference.  This issue has not yet been certified to the Board.  As the AOJ has acknowledged the hearing request and is still taking action on the issue, the Board will not accept jurisdiction over the issue at this time, and it will be the subject of a subsequent Board decision, if otherwise in order. 

Parenthetically, the Board notes that the Veteran's representative misidentified the service connection issue on appeal in his August 2016 written argument before the Board, listing the PTSD claim instead of the back claim.  However, the substance of the argument was germane to the back claim, and the 2014 Board decision that was vacated and Court decision were accurately identified.  The Board finds that, considering the fact that it is remanding this matter in compliance with the Court decision as well as the Veteran's specific August 2016 request, there is no prejudice to the Veteran in proceeding with this appeal.

The appeal as to the issue of service connection for a back disability is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Memorandum Decision reflects the Court's finding that Board inadequately explained its reliance on a 2011 VA medical examination and a 2012 addendum to the examination.  The Court found the Board's analysis deficient because it did not address unclear points in the examination and addendum or explain why it nonetheless found the medical reports adequate and did not send them back for clarification.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 50 (2008), vacated on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  (If a medical examination is unclear on a relevant point, the Board should return it for
clarification or explain why such action is unnecessary.); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (an adequate medical examination must provide a rationale and explanation for its conclusions).

The Court directed the Board to the fact that while the examination and addendum found no pathology to render a diagnosis of lumbosacral spine on examination, the Board nonetheless observed that degenerative disc disease was noted in 2007.  Essentially, the Court found it erroneous that the Board accepted, without explaining why, the examination conclusion that there was no current back disability in view of the diagnosis that had been made during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim). 
The Court also noted that the examination and opinion were inadequate, and the Board incorrectly relied upon them, because the examiner did not address a 1992 in-service diagnosis of paravertebral muscle strain or explain why it was not related to a current disability. 

Additionally, the Court took issue with the Board's reasons and bases for finding the Veteran's lay statements as to back pain not credible, pointing out that there were complaints of back pain on the separation examination report consistent with his more recent lay statements.  Further, the Court observed that the issue of the credibility and thus probative value of the Veteran's statements was intertwined with the issue of the adequacy of the aforementioned examination reports, since they Board deemed the statements outweighed by these examination reports.  See Memorandum Decision, pp 4-5. 

In view of the Court's discussion outlined above, the Board finds the examination record inadequate.  As such, it will order an addendum medical opinion to address these inadequacies. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claim to the examiner who performed the 2011 medical examination and authored the 2012 opinion, or a suitable substitute.  An examination should only be scheduled if the medical professional deems it necessary. 

Following a review of the record, the medical professional should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any back disorder present during the pendency of this claim (filed in September 2006) had its onset in service or is otherwise related to a disease or injury in active duty service.  The examiner should note the VA outpatient treatment records dated in 2007 showing the following: complaints of occasional low back pain in January 2007; history of neck and back problems indicated in March 2007 as well as x-ray study that revealed minimal degenerative changes at the L3 L4 facet joints, bilaterally; history of lumbar spine degenerative joint disease by x ray study also in March 2007; and back pain following a June 2007 motorcycle accident. 

The examiner should specifically address the 1992 in-service diagnosis of paravertebral muscle strain, July 1994 complaints of low back pain, March 1996 treatment for a back strain after injuring his back while changing a car tire, a medical report 9 days later that reflects that his back pain remained unresolved, April 1996 record noting persistent back pain and assessed back trauma, report on his separation examination that he had recurrent back pain with medical examiner's conclusion that the examination of the spine was normal.

The examiner should also note the post-service August 1996 VA examination wherein the Veteran reported that he had a low back injury, and lumbosacral strain times three.  The diagnosis was low back pain syndrome. 

As to any degenerative joint disease of the back diagnosed, the examiner should indicate whether it manifested to a compensable degree within one year of the Veteran's service discharge in June 1996 or is otherwise related to service. 

The addendum opinion must be based upon consideration of Veteran's prior medical history and examinations, must describe the disability in sufficient detail and must provide a well-reasoned opinion as to whether any back disability present during the pendency of this claim is related to active service.  The examiner must consider the Veteran's statements and provide an explanation if it is again concluded that the instances of back pain in service are not related to any back disability present during the pendency of this claim. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

The examiner is advised that the Veteran has been found competent to report injuries and symptoms, to include his report that he did have some degree of continuous pain since service, and that his reports must be considered in formulating the requested opinion.

2.  After the above has been completed, and after arranging for any additional development indicated, readjudicate the claim for service connection on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




